Case 13-33704   Doc 93   Filed 11/08/18 Entered 11/08/18 12:56:45   Desc Main
                           Document     Page 1 of 4
Case 13-33704   Doc 93   Filed 11/08/18 Entered 11/08/18 12:56:45   Desc Main
                           Document     Page 2 of 4
Case 13-33704   Doc 93   Filed 11/08/18 Entered 11/08/18 12:56:45   Desc Main
                           Document     Page 3 of 4
  Case 13-33704        Doc 93    Filed 11/08/18 Entered 11/08/18 12:56:45            Desc Main
                                   Document     Page 4 of 4


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 CHICAGO DIVISION

 In Re:                                               Case No. 13-33704

 Jennifer A. Bromann-Bender
                                                      Chapter 13
  fka Jennifer A. Bromann

 Debtor.                                              Honorable Judge Pamela S. Hollis


                                CERTIFICATE OF SERVICE


       The undersigned, an attorney, hereby certifies that I have served a copy of this Response to
Notice of Final Cure Payment upon the below-named parties by electronic filing or, as noted
below, by placing same in a properly addressed and sealed envelope, postage prepaid, and
depositing it in the United States Mail at 394 Wards Corner Road, Suite 180, Loveland, OH
45140 on November 8, 2018, before the hour of 5:00 p.m.

          Gerald Bauer, Jr, Debtor’s Counsel
          glb@gbauerlaw.com

          Glenn B Stearns, Chapter 13 Trustee
          Mcguckin_m@lisle13.com

          Patrick S Layng, U.S. Trustee
          ustpregion11.es.ecf@usdoj.gov

          Jennifer A. Bromann-Bender, Debtor
          13043 184th St.
          Mokena, IL 60448

                                                      Respectfully Submitted,

                                                       /s/ D. Anthony Sottile
                                                      D. Anthony Sottile (IN 27696-49)
                                                      Sottile & Barile, Attorneys at Law
                                                      P.O. Box 476
                                                      Loveland, OH 45140
                                                      Phone: 513.444.4100
                                                      bankruptcy@sottileandbarile.com
